Citation Nr: 0720810	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-31 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from January 1969 
to January 1975.  This case comes before the Board of 
Veterans Appeals (the Board) on appeal of an October 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Buffalo, New York (RO).  

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in June 2006, and a transcript 
of the hearing is of record.

Additional VA and private medical evidence was received by VA 
after the August 2005 Statement of the Case along with a 
waiver of RO review.  See 38 C.F.R. § 20.1304 (2006).  

The issues of entitlement to service connection for hearing 
loss and tinnitus were raised by the veteran in a statement 
received by VA in April 2006.  As these issues are not 
currently before the Board, they are referred to the RO for 
adjudication.


FINDING OF FACT

The medical evidence is at least in equipoise in showing that 
the veteran has coronary artery disease that was caused by 
his service-connected diabetes mellitus.


CONCLUSION OF LAW

Secondary service connection for diabetes mellitus based on 
causation is warranted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

                        I. Veterans Claims Assistance Act of 
2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that secondary service 
connection for coronary artery disease based upon causation 
versus aggravation is warranted.  Therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  
It should be noted, however, that the RO should cure any 
potential defects in notice, as would be demonstrated by a 
failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   

                                                       II. 
Analysis

A review of the evidence reveals that heart disease was shown 
beginning in 1990, many years post-service, when the veteran 
had his first heart attack.  There is no competent evidence 
that links his heart disease to any incident of or finding 
recorded during service.  The thrust of the veteran's claim, 
however, is that his coronary artery disease was caused or 
aggravated by his service-connected diabetes mellitus.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Service connection is also 
warranted for additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448.  

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen, supra for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  As explained in 
more detail below, this amendment is not applicable here as 
the basis for the Board's grant of secondary service 
connection is causation rather than aggravation.  

According to a February 2003 statement from C.J.C., M.D., the 
veteran's cardiac problems might be due to his service-
connected diabetes mellitus.  Dr. C. noted in June 2006 that 
although he was unsure of the cause of the veteran's heart 
disease, it could be stated with certainty that diabetes 
mellitus would make the heart disease accelerate faster.

In a May 2004 treatment record from a VA urologist, it was 
noted that the veteran had adult onset of diabetes with 
numerous complications, including cardiac problems, which 
might be causally related.

A VA examiner who evaluated the veteran in May 2004 and 
reviewed the claims files in July 2004 concluded that it was 
more than likely that the veteran's heart disease is related 
to his service-connected diabetes mellitus.  After reviewing 
the claims files and examining the veteran again in July 
2005, the examiner who saw the veteran in 2004 concluded that 
it was more than likely that the veteran's heart disease is 
due to his service-connected diabetes mellitus and that the 
diabetes will cause an increase in the veteran's heart 
disease over time.

Some of the medical evidence summarized above suggests that 
the veteran's diabetes mellitus aggravated his heat disease, 
albeit it is somewhat speculative in nature, whereas a more 
recently obtained competent opinion indicates that the 
disease at issue was caused by the veteran's diabetes.  There 
is no nexus opinion on file that the veteran's diabetes 
mellitus did not cause or aggravate his coronary artery 
disease.  

The Board finds that the evidence is at least is equipoise in 
showing that the veteran's service-connected diabetes 
mellitus caused his coronary artery disease.   Accordingly, 
secondary service connection for coronary artery disease 
based upon causation is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.310.


ORDER

Service connection for coronary artery disease as secondary 
to the veteran's service-connected diabetes mellitus is 
granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


